Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-49, 51, 55-58 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 lines 1-2 and 9 on page 3 contain the phrase “to formula (I) or R1, R2, R3, or R4” in parentheses. The inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.
Claim 60 lines 11-15 on page 10 and line 6 on page 11 contain the phrase “to formula (I) or R1, R2, R3, or R4” in parentheses. The inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.
All other claims depend from claim 39 and do not remedy the deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 39-42, 47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Alelio (US 3483105 A).
D’Alelio discloses compositions comprising radiation sensitive telomerized33 polyamides having the formula 

    PNG
    media_image1.png
    50
    492
    media_image1.png
    Greyscale

Wherein n is 1 to 14, R is an aliphatic hydrocarbon radical having 2-10 carbon atoms with at least 75% if R groups having aliphatic unsaturation [col 1 lines 47-70]. These polymers are crosslinked along the main chain unsaturated groups [col 6 lines 30-42]. The ordinarily skilled artisan would immediately envisage n-hexene, i.e. the C6 aliphatic unsaturated diacid. The resultant polymer will read on the claimed formula (Ia) of claims 1,3 and 7 and claimed formula (I) of claim 37 wherein U is a single bond (optional).  
Regarding the claimed range of z, the disclosed range of n = 1 to 14 nearly overlaps with the claimed range of 15 and higher. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed unsaturated diacids and vulcanization that would allow the ordinarily skilled artisan to prepare the claimed hexenedioic acid.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude .



Claim(s) 39-42, 47, 51 and 60 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikuta et al (JP 2003320618 A).
Ikuta discloses a composition comprising a curable thermoplastic polymer, an unvulcanized rubber and a vulcanizing agent [abstract, claim 1] wherein the thermoplastic polymer is preferably an unsaturated aliphatic polyamide prepare from the reaction of an unsaturated aliphatic diacid and a diamine [claims 5 and 13, 0016, 0030, 0169 resin composition A2] wherein the diamine is preferably hexamethylene diamine [0169 resin composition A2] and the unsaturated aliphatic diacid includes a C4-10 aliphatic unsaturated diacid [0030]. The ordinarily skilled artisan would immediately envisage n-hexene, i.e. the C6 aliphatic unsaturated diacid. When the vulcanization agent is the exemplified peroxide radical generator [0182], the resultant polymer will read on the claimed formula (Ia) of claims 1,3 and 7 and claimed formula (I) of claim 37 wherein U is a single bond (optional).  When the vulcanization agent is the alternative sulfur [claim 7, 0017], the resultant polymer will read on the claimed formula (Ia) of claims 1,3 and 7 and claimed formula (I) of claim 37 wherein U is Sp wherein p is 1 or greater. The exemplified molecular weight of about 10,000 for the polyamide [0169] falls well within the degree of polymerization required by claim 2.  
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed unsaturated diacids and vulcanization would allow the ordinarily skilled artisan to readily envisage the claimed combination of hexenedioic acid and sulfur vulcanization agent, therefore the claims are Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Allowable Subject Matter
Claims 43-45, 48-49, 55-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Olson et al (Macromolecules 2006, 39, 2808-2814) which polymerizes a polyamide from beta-hydromuconic acid (i.e. hexenedioic acid) with variousl diol components including alkylene diols. However, the only functionalization of the polymer is to make an epoxy groups, which does not read on any of the R1 to R4 functional groups or crosslinking points of the present claims. While one could functionalize or crosslink the polymers of Olson at the double bond cite, there would be no clear motivation to do so starting from the teachings of Olson. Furthermore, simpler functionalization such as that in present claim 56 (with alkyl groups in Rq to R4 position) can be more easily performed from the branched diacid components, such as in Lee et al (WO 2014104483 A1).
Similar references include Farrugia et al (US 10655025 B2) which discloses similar polyesters that are crosslinked into a network. This reference is not available under 35 USC 102.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766